In re Wessinger, Todd; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. G, No. 12-95-657.
Granted. The district court is directed to recall the warrant of execution set for June 7, 2000. At the request of the Louisiana Indigent Defense Assistance Board, pursuant' to La.R.S. 15:149.1 and La.R.S. 15:151.2(E), this Court hereby appoints Winston Rice, Bar Roll Number 11218, to represent petitioner, Todd K. Wessinger. The district court shall give counsel reasonable opportunity to prepare and litigate expeditiously an application for post-conviction relief on petitioner’s behalf.
KIMBALL, J., not on panel.